u,s
                         THE STATE         EX/S

  MSANANT6NI9. filXA

  20I5JUN26 P


-jUe.
    Kflfa£.MOTILE.




                            FOfl

                              THE

                   W5               P.                          fity ^




            This

            m iViO                         2UL£   y^J , TEXAS

                                              "tW1).




             u. ehflj sw 0.3. ny, ish, w               (mi)             u.

S lo - -3




                                                          \t^v/ Zb iH
                         be ra\5^ in. n^c?Vie^ (oc



h ^   htoriYvj on motion \\r\ uM\cK Y\c o&ifd iMc tomii Jto&S
                                           fUjVtt to £DonS€l \?i)
                                         \p Wl6-tt6/ fe




of-    i 4    ^                W i


                                         . At10 f
                        rot       k        d




                         f




)o Viold Vimring \f Motion W ^n pa>perly ^usenki mnd

                        ^\Vj \o p(f5CKrt McAiOA to
                  ^y to Viftv^ fywm/) Avid
             review. Appfi^nvi p^o-S£   mohovis -b
                                                      ht in



                                                                     V), SfflTfi




             wuft ^^V wApcodlocc      ^i\<te«Me ^oxliwa guilt M
            MHJ T^XAS d.d.P A«T VAT-                 [c\m\A)AL LAW

A ^f5o«A at6u^d o^ e^Ywiwil^svy           ^ ftlMc) mus-t be evicted by
juci) uy\uss V\e ev\Ve6       /\   ]p\^   ^       wives fe tujv\t
JU(U \V>    0p£^ CODk fltf<A l« lA)f\^.V\cj . TEX £DO£ C^lMVNf^C.
A«T \.\$ L\I£AM>IO SUP0.1^s).Tex:a5 does AoV -G>l\ouo VW


                      f ri6 pe4 ); tf. .Ajaem gAebux>A v, .AiibRO f moo


tooth   ^




                                                                                         V).

                          f                           )              pp9 We


                                              &           b               &        Of-
                                     Ouceeft



    1.)


                                               tooiM tie Vcue,did




             d>f : "11^ ^ tff YlD Corirtfr, l) ^l iA)riVV«in ^vWovii3V\wii^, Avid 3)
          PSXTVve SUK dvfJl M o&f ftviij o^f gvi\dcift^ vw Vine &w 6(
                      vv» ^^V flf the. jodqe.woaV. The              i




               ovre    not   5o^\c\e^V


                                         -A
    hi o&i(d by ft\£ SWf U ynA- a. SHputot-uw Vtofcl- Hie ^sUfa&vuj uooo\^ be




^   **» imwe     cross-e^yj/wma-he>A of u^Vwsses
             of -Vh€if V-«sK^o^ tv W scivne         (Kb iv uooiM be if Ytey wwt
  IW fpet. nf'o )[tn bfmc) The
■to ^Ve towi o£ fhe ftlUg&4io/\< , TVk»s ,
■to l^e -Wtevi _i?ou{-V, ty\t   Aotowitfl)t$


                                                   to I-




3.) 3T                                                             f RSE)Jo
                       Of              WO




                                                                                   i.u

                                             psi               W

_I?SX-                 so                                           cm

                                                    of


                            HVie -ki^c,                       tV
                                                      . The              HW-,


                        iw Vii3 ^iulU , He


                  of
         e, Wu    AJu(-V lwiK     loo^      te 0.1V                in

                                                                           tvie_


                                  ^0
                                                                                                     yv*

                 indicated                                                     Of
    phase tfv/wierce m A.
                         Couri- is                                              puntsfwwi/it

         1tYe.                                              Ik dthMowk- Vi^s   by
                                                                               «rcor                 VKt



                  purtisrivwnf                            uolU    not   toe          in

                                                   t k>
                                       m, 3tftre,-



                                                                 o£ trial').        eyidertce ofkced




                                 \t>                                                            \i
                                         guilt--




    •b                             ex>\6&tec    Vt>                                   pijue ^ ^72




                  vj.


                         .uo -U T&\ t T&K.




r                                                                                    of
                                 *5^rftVaglc decision te                                  v\o
                           is


                           V\e                            4oe*vifc
                                                                                      dodrcf

                                              hi                                      me/wory

                                                                     WO
                                                          y


                                                         VVve.


                                             V\im
              t t/uare you *i            uoould^V sign                    (4s




{
                                bu jocu                          oVyct


                                                         is
                                   vio
                                                         |W
                                                                                fei
                                   VWdh '\\ uate V)esV to
         by                                                               if
         iA>ou\d V\(a\j€




    ij
t   certify   -Wve <W £o*<«e*r dopy


              OF
     -




r




                             fhc

    -Hxa>o

         Hi   (V)                  il

                    sorry.




r
                     c




;   KBWE.HQ1
                     ^




                5
      5

                LA
          c/1




       a b 2